Citation Nr: 1023063	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impingement syndrome and subchondral humeral cysts, left 
shoulder, claimed to have resulted from Department of 
Veteran's Affairs (VA) treatment in March 2000.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1978 to April 1980.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Roanoke, Virginia VA Regional Office 
(RO).  In June 2006, a Travel Board hearing was held before 
the undersigned; a transcript is associated with the claims 
file.  In September 2007 the case was remanded by the Board 
for further development.  This matter was again before the 
Board in January 2010, when the Board issued a decision that 
decided two of the issues on appeal on the merits, and 
remanded the remaining issues (service connection for a right 
foot disability and entitlement to compensation under 
38 U.S.C.A. § 1151 for left shoulder disability) for further 
development.

An April 2010 rating decision granted service connection for 
the Veteran's right foot disability.  Therefore, that matter 
is not before the Board.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

The Board's January 2010 decision/remand of this matter noted 
that a September 2007 letter explained the evidence necessary 
to substantiate the Veteran's claim for compensation under 
38 U.S.C.A. § 1151.  A closer review of the record revealed 
that unfortunately this was a misstatement, as that letter 
provided only generic notice regarding VA's and the Veteran's 
respective responsibilities in evidentiary development and 
notice regarding ratings and effective dates of awards.  The 
review of the record also found that the initial VCAA notice 
in this case (in August 2002) likewise did not notify the 
Veteran of what was needed to substantiate her claim under 
38 U.S.C.A. § 1151.  

Furthermore, the Board notes that while the statement of the 
case (SOC) issued in this matter in July 2005 outlined both 
the prior (38 C.F.R. § 3.358) and the revised (38 C.F.R. 
§ 3.361) versions of the regulation that implements 
38 U.S.C.A. § 1151, the discussion of rationale in this 
matter therein indicates that the prior version (i.e., 
38 C.F.R. § 3.358) was the version considered.  Inasmuch as 
the instant claim was filed in April 2002, that version does 
not apply.  [The subsequent supplemental SOC (SSOC) issued in 
November 2007 outlined only the prior (inapplicable) version, 
i.e., 38 C.F.R. § 3.358.  And the most recent SSOC, issued in 
April 2010 does not cite to (or outline) the regulation 
governing claims under 38 U.S.C.A. § 1151.]  The above-noted 
oversights, errors, omissions have resulted in a due process 
deficiency that requires correction.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
her the complete and proper notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), specifically 
advising her of the evidence needed to 
substantiate her claim under 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.361, and of her 
and VA's respective responsibilities in 
the development of evidence in support of 
her claim.  She and her representative 
should have the opportunity to respond.

2.  Arrange for any further development 
suggested by response to the VCAA-mandated 
notice.  Then readjudicate the claim 
(under the applicable version of the 
governing regulation, i.e., 38 C.F.R. 
§ 3.361).  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

